


Exhibit 10.36



AMENDMENT NO. 3

TO LICENSE AGREEMENT OF SEPTEMBER 27, 1996
BETWEEN THE REGENTS OF THE UNIVERSITY OF CALIFORNIA AND
SCIENTIFIC LEARNING CORPORATION
COVERING TRAINING AIDS FOR THE REMEDIATION OF LEARNING DISABILITES

Scientific Learning Corporation (“SLC") and The Regents of the University of
California have entered into an Exclusive License Agreement, dated as of
September 27, 1996, as amended by Amendment No. 1 effective as of January 1,
1999, Amendment No. 2, dated as of September 13, 2001, and the UC Consent letter
dated as of September 2003. Such Exclusive License Agreement, as thereby
amended, is collectively referred to herein as the “License Agreement”.


AMENDMENT

The Regents and SLC agree to amend the License Agreement as follows:


1. Section 7.1 shall be amended to read in full as follows:


  “7.1 The Licensee shall also pay to The Regents an earned royalty as follows:
eight percent (8%) of the first Twenty Five Million dollars ($25,000,000) of
cumulative Net Sales by SLC of Licensed Products or Licensed Methods; six
percent (6%) of Net Sales by SLC thereafter until cumulative Net Sales by SLC
reaches Fifty Million dollars ($50,000,000); four percent (4%) of Net Sales
thereafter until the combined cumulative Net Sales achieved by SLC and SLC’s
sublicensee, Neuroscience Solutions Corporation (“NSC”), reaches Two Hundred
Million dollars ($200,000,000); three and one-half percent (3.5%) of Net Sales
thereafter until the combined cumulative Net Sales of SLC and NSC reaches Two
Hundred Fifty Million dollars ($250,000,000); and three percent (3%) of the
combined cumulative Net Sales of SLC and NSC of Licensed Products and Licensed
Methods in excess of Two Hundred Fifty Million dollars ($250,000,000).”.


2. This Amendment No. 3 shall become effective upon the closing under the
proposed Technology Transfer Agreement between SLC and Neuroscience Solutions
Corporation.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 in
duplicate originals by their duly authorized officers or representatives.


SCIENTIFIC LEARNING
CORPORATION


By /s/ Linda L. Carloni
      ———————————
      Linda L. Carloni
      Vice President and General
      Counsel

Date: 9/19/03
THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA


By /s/ Joel B. Kirschbaum
      ———————————
      Joel B. Kirschbaum

Title: Director - OTM

Date: 9/19/03
